DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 15-17 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 6/16/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. The written description rejection over claims 6-8 is withdrawn because the prior art does teach olfactory receptors with at least 80% sequence identity to the amino acid sequences of SEQ ID NOS: 1, 2 and 3. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 101

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract ideas without significantly more. 
Claim 1 recites a method for  selecting a substance which causes enhancement or suppression of an odor, the method comprising: measuring a response of a broadly tuned olfactory factory receptor in the presence of a test substance; and selecting a test substance which enhances or decreases the response of the olfactory receptor as a substance which causes enhancement or suppression of an odor wherein the test substance is selected as a substance which causes odor enhancement or suppression of an odor under three  different conditions:
wherein the test substance is selected as a substance which causes enhancement or suppression of an odor when the response of the olfactory receptor in the presence of the test substance is increased in a statistically significantly manner, the response is at least 90% compared to a response in the absence of the test substance, or the response is at least 120% compared to a response in the absence of the test substance.
 Claim 2 recites a method for selecting a substance which causes enhancement or suppression in olfactory sensitivity, the method comprising: measuring a response of a broadly tuned olfactory receptor in the presence of a test substance; and selecting a test substance which enhances or decreases the response of the olfactory receptor as a substance which causes enhancement or suppression in olfactory sensitivity, wherein the test substance is selected as a substance which causes enhancement in olfactory sensitivity when  the response in the presence of the test substance is increased in a statistically significantly manner, the response is at least 90% compared to a response in the absence of the test substance, or the response is at least 120% compared to a response in the absence of the test substance.
Claims 3-9 define the olfactory sensors as OR2W1, OR1A1 and OR10A6 and identifies their sequence identifiers as well as limitations regarding sequence identity to the recited sequences. Claim 10 recites that the response if the olfactory sensor is also measured in the absence of the test substance. Claim 15 recites that the broadly tuned olfactory receptor is expressed on a recombinant cell and claim 16 recites the measurement methods as by  ELISA, a reporter gene assay, calcium imaging, or an electrophysiologic technique. Claim 17 recites that the method further comprises sensorily evaluating the odor-enhancing or suppressing action of the selected test substance.
	The specification provides disclosure on the meaning of a broadly tuned olfactory sensor to mean one that is activated or suppressed prior to or simultaneous with the response to enhance or suppress the olfactory sensitivity of the individual or to cause an increase or decrease in the strength or sensitivity of detection of the odor recognized by the individual ([0023]).
	Patent Eligibility Analysis:
Step 1: The claims recite a method which is a statutory class of invention.
Step 2A, Prong 1:
The claims recite the correlation of a law of nature which is the sensing of an odor by an olfactory receptor which is a polypeptide with judgement for selecting a test substrate based on an enhancement of decrease of the response of the olfactory receptor based on three criteria. The selection is an abstract idea because the limitations are based concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106 (a)(2) III. Further, the three section alternatives require a mathematical calculation  of collected data to determine statistical significance or the relative percentage response. This is also a judicial exception. See MPEP 2106.04(a). 
In claim 17, “sensorily evaluating the odor-enhancing or suppressing action of the selected test substance” is interpreted to mean that a subject smells (e.g., senses) the enhancement or suppression of the test substance which is again the correlation of a law of nature (smelling is a natural process) and abstract idea as it requires mental activity to process the information that is gathered by an olfactory  sensor in order to make the claimed judgement.
Step 2A, Prong 2: None of the claims integrate the judicial exceptions  into a practical application.
Step 2B: Use of the OR2W1, OR1A1 and OR10A6 proteins that can be recombinant as well as the use of ELISA,  a reporter gene assay, calcium imaging, or an electrophysiologic technique to make measurements for olfactory sensing is routine and conventional in the art. See US 20130216492. ‘492 teaches the selection of a suppressor based on percent suppression based on a control which measures the response compared to before the application of a test substance (e.g., the absence of a test substance) and after the application of a test substance ([0058]). Measuring the effect of agonist compounds on an olfactory receptor is also known. See WO 2015020158 (cited in the IDS filed 7/10/2019, pages 5-6). As can be seen in Figures 2, 4-6, 8,and 11-13, the enhancement is measured showing standard error bars to determined statistical significance. Further, the degree of enhancement can be calculated based on the relative effect of the measurement. See for example, Figure 11.
Response to Arguments
Applicant summarizes the rejection. Applicant summarizes the claims and asserts that they are not diagnostic methods but identify a substance by measurement a response using specific methods (see claim 16 and [0031]) based on application of a natural law where  the substance causes a particular activity that is enhancement or suppression of broadly tuned olfactory receptors having particular amino acid sequences and looking for a particular response (claims 1 and 2; [0034]-[0035]).
Applicant asserts that they have identified a problem and provided a solution to a problem based on the discovered differences in response to some substances. Applicant asserts that the method is not diagnostic and not even a general method of treatment. Applicant argues that the claims may include/relate to a natural phenomenon but that they are still patent eligible because the phenomenon itself is not being claimed but is itself used and applied in a meaningful way.
Applicant asserts that there is no preemption as others could use olfactory receptors in a different way and use other methods of measuring and selecting and identifying an agent.
Examiner Response
Judicial exceptions are not restricted to diagnostic methods or methods of treatment. In the instant case, the claims recite judicial exceptions. The claims recite a the  correlation of a natural phenomenon with enhancement or suppression of an olfactory response in order to make a selection of a test substance where the selection is based on mathematical calculation. Correlating and selecting are  abstract ideas because the limitations are based concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106 (a)(2) III. Further, the three section alternatives require a mathematical calculation  of collected data to determine statistical significance or the relative percentage response. This is also a judicial exception. See MPEP 2106.04(a). 
Regarding Applicant’s argument that the judicial exceptions are being used in a meaningful way, this aspect of patent eligibility  is evaluated in Step 2A, Prong 2.
The method does preempt others from judging if a test substance causes suppression or enhancement in olfactory sensitivity or an odor because the claims are essentially claiming smelling a test substance and deciding if the odor of the test substance is pleasant or if the test substance suppresses or  enhances an odor.
Applicant Argument
Applicant asserts that the answer to Step 2A, Prong 2 is “yes” because the claims recite additional elements that integrate the law of nature into a practical application and concludes that the analysis should stop at this step.
Applicant argues that the present claims do not claim the olfactory receptor, olfactory system, correlation of the receptors/olfactory system and odor, or a method of diagnosing or detection of a substance which changed odor. Applicant asserts that the steps do not preempt all uses of the olfactory receptors and the correlation of olfactory system and odor. Applicant again asserts that the claims may include/relate to  a natural phenomenon but that they do not claim the phenomenon itself. Applicant recites examples that the Courts have identified as “integration into a practical application:

    PNG
    media_image1.png
    116
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    488
    media_image2.png
    Greyscale

Applicant asserts that the alleged judicial exception is applied in a particular method beyond generally linking it to a particular technological environment. Applicant asserts that specific steps used in the method impose a meaningful limitation on the claim scope. Applicant concludes that the answer to Step 2A, Prong 2 is “yes” and that the claimed are not directed to a judicial exception.
Examiner Response
	The rejection notes that the natural phenomenon is being used to make a selection which is an abstract idea because it requires mental activity. 
The claims do preempt others from judging if a test substance causes suppression or enhancement in olfactory sensitivity or an odor because the claims are essentially claiming smelling a test substance and deciding if the odor of the test substance is pleasant or if the test substance suppresses or  enhances an odor.
Regarding the recited Court decisions, Applicant has not specifically explained how any of the Court decisions apply to the instantly claimed method such that there is any integration of the identified judicial exceptions into a practical application or an explanation of how said recited factors weigh in favor of integration. There is no integration of the judicial exceptions because there is no step subsequent to the judicial exceptions that use the result of the judicial exception(s) in a practical application. The steps to not impose a meaningful limitation on the claim scope because the claims are broad and recite judicial exceptions that are not integrated into a practical application.
Applicant Argument
Applicant notes that even if the answer to Step 2A, prongs 1 and 2 are “yes” and “no,” respectively, the claims could be eligible under Step 2B. Applicant summarizes the analysis for looking for an inventive concept where the additional elements add significantly more than the judicial exception itself. Applicant summarizes the rejection at page 4 of the previous Office action reading the citation of WO 2015020158. Applicant asserts that if the claims were directed to a judicial exception the claims recite additional elements that amount to “significantly more” than the judicial exception because the combination of the specific elements of the olfactory receptors, expression system for expressing said receptors, specific methods of measuring and selecting, etc., amount to “significantly more” as the elements and their combinations is not conventional and provide an improvement of existing techniques.
Examiner Response
The correlation of the claimed steps and the judicial exceptions are noted as in Step 2A, Prong 1. The claims fail to recite any additional elements that amount to significantly more than the judicial exception because the combination  of is known in the prior art as noted in the rejection:
Use of the OR2W1, OR1A1 and OR10A6 proteins that can be recombinant as well as the use of ELISA,  a reporter gene assay, calcium imaging, or an electrophysiologic technique to make measurements for olfactory sensing is routine and conventional in the art. See US 20130216492. ‘492 teaches the selection of a suppressor based on percent suppression based on a control which measures the response compared to before the application of a test substance (e.g., the absence of a test substance) and after the application of a test substance ([0058]). Measuring the effect of agonist compounds on an olfactory receptor is also known. See WO 2015020158 (cited in the IDS filed 7/10/2019, pages 5-6). As can be seen in Figures 2, 4-6, 8,and 11-13, the enhancement is measured showing standard error bars to determined statistical significance. Further, the degree of enhancement can be calculated based on the relative effect of the measurement. See for example, Figure 11.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites three alternatives for selecting the test substance:
wherein the test substance is selected as a substance which cause enhancement or suppression in olfactory sensitivity when:
1) the response of the olfactory receptor in the presence of the test substance is increased in a statistically significantly manner, 
2) the response is at least 90% compared to a response in the absence of the test substance, or
3) the response is at least 120% compared to a response in the absence of the test substance. (Numbering added by the Examiner to facilitate discussion.)
	Enhancement is reasonably interpreted to mean an increase in the response of the olfactory receptor in response to the test substance. Alternatives 1 and 3 are consistent with enhancement because the response of the receptor is increased in the presence of the test substance compared to its absence. However, alternative 2 is inconsistent. An enhancement would reasonably be greater than 100%. This specie is included in at least 90%. However, a response of less than 90% would reasonably  be interpreted as suppression. The part of the range represented by greater than 90% and less than 100% is inconsistent with selection based on enhancement.
	Suppression is reasonably interpreted as a decrease in the response of the olfactory receptor in response to the test substance. Alternatives 1 and 3 are inconsistent with suppression.  Suppression  of a response is due to a decrease in  the response of the olfactory receptor to a  test substance compared to its absence. 
	Alternative   2 is inconsistent. Suppression  would reasonably be less  than 100%. This specie is included in 90% to less than 100% of the range of at least 90% as recited in the second alternative. This specie is consistent with suppression because the response is less in the presence of the test substance compared to the absence of the test substance. However, a response of greater than 100% would reasonably  be interpreted as enhancement. This part of the range is inconsistent with selection based on suppression.
	Claim 2 is directed to a method for selecting a substance with causes enhancement or suppression in olfactory sensitivity and  recites three alternatives for selecting the test substance:
wherein the test substance is selected as a substance which cause enhancement in olfactory sensitivity when:
1) the response of the olfactory receptor in the presence of the test substance is increased in a statistically significantly manner, 
2) the response is at least 90% compared to a response in the absence of the test substance, or
3) the response is at least 120% compared to a response in the absence of the test substance. (Numbering added by the Examiner to facilitate discussion.)
	Enhancement is reasonably interpreted to mean an increase in the response of the olfactory receptor in response to the test substance. Alternatives 1 and 3 are consistent with enhancement because the response of the receptor is increased in the presence of the test substance compared to its absence. However, alternative 2 is inconsistent. An enhancement would reasonably be greater than 100%. This specie is included in at least 90%. However, a response of less than 100% would reasonably  be interpreted as suppression. The part of the range represented by greater than 90% and less than 100% is inconsistent with selection based on enhancement.
	It is noted that in claim 2 that there are no limitations recited to place a restriction on the selection of a test substance that causes suppression in olfactory sensitivity. 
	Applicant is directed to the disclosure at pages 41-42 regarding the disclosure relevant to these limitations.
	Claims 3-10 and 15-17 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.
Claim Rejections - 35 USC § 102
Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kato et al. (US 20130216492).
Kato teaches the following method for searching for a malodor inhibitor, the method including: 
adding a test substance and a malodor-causing substance to any one olfactory receptor selected from the group consisting of OR51E1, OR2W1, OR10A6, OR51I2, and OR51L1; measuring the response of the olfactory receptor to the malodor-causing substance; identifying the test substance which suppresses the response of the olfactory receptor on the basis of the measured response; and selecting the identified test substance as the malodor inhibitor ([0016]-[0020]; instant claims 1 and 2). The antagonist acts on OR2W1 (SEQ ID NO: 4) and OR10A6 (SEQ ID NO: 2) and is selected from a group that comprises aldehydes and alcohols ([0022]); instant claim 6. SEQ ID NOS: 2 and 4 have 100% sequence identity to instant SEQ ID NOS: 3 and 1, respectively (instant claims 3-9). 
	Alternatively,  the olfactory receptors can have sequence identity of 80% or more, 85% or more, 90% or more or 98% or more sequence identity with the sequences of the OR51E1, OR2W1, OR10A6, OR51I2, and OR51L1 receptors ([0045]; instant claims 6-8).	A control can be used in which the assay is carried out without the application of the test substance ([0055]; instant claim 10). If the response of the receptor in a test substance-added group is suppressed to 80% or less as compared with a control group then the substance can be selected as a control agent ([0055]). 
The olfactory receptor polypeptide is expressed recombinantly (Example 2; instant claim 15). Kato teaches at claim 11 that a reporter gene assay can be used to make the measurement for the assay (instant claim 16). The selected test substance is then tested by humans (e.g., sensorily, [0084]-[0086]; instant claim 17).
In a specific embodiment, the human olfactory genes of OR51E1, OR2W1, OR10A6, OR51I2, and OR51L1 (e.g., having 100% sequence identity with instant SEQ ID NO: 3 (OR10A6; instant claims 3-9) were expressed in HEK2 cells (instant claim 16; [0074]).
A test substance that is an aldehyde or alcohol (instant claim 6) was added to the olfactory receptor and the response was measured by a luciferase assay gene reporter assay (instant claim 16). Figures 1-3 show enhancement of the response in the presence of various acids (instant claim 6). The response of the recombinant OR2W1 and OR10A6 receptors (instant claim 15) to hexanoic acid is about 300 to 225%, respectively, compared to the absence of the acid test substance (instant claims 1 and 2 where the response shows enhancement when the response is greater than 90% and 120% compared to the absence of the test compound; instant claims 1, 2 and 10). The result is also statistically significant as can be seen by the non-overlapping error bars (instant claims 1 and 2 with respect to statistical significance).
Example 4 and Figure 4 shows the suppression of the cloned receptors when exposed to aldehydes in the presence of hexanoic acid. As can be seen in Figure 4 for the OR2W1 receptor, the aldehyde decreased the response of the receptor compared to the absence of the test aldehyde in the range of 90 to 99% at the concentration range about 3 to 4 µM. This meets the limitations of claim 1 with regard to suppression in the range of 90% to less than 100% response (second alternative). As no restriction is given in claim 2 regarding suppression, any decrease in response meets the claim limitations for suppression. 
The selected test substances were than tested by panelists as taught in [0085] (e.g., sensorily, instant claim 17).
Claims 1-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2015-202077 A.
JP 077 teaches a method for searching for a suppressor of a bad odor comprising contacting the test substance with an olfactory receptor polypeptide that is selected from the group consisting of OR1A1, OR2W1, OR2J3, OR10A6, OR51B2, OR51E1, OR51I2, and a polypeptide having at least 80% identity with an amino acid sequence thereof. Adding odor-causing substances; Measuring the response of the olfactory receptor polypeptide to the odor-causing agent; and Identifying a test substance that suppresses the response of the olfactory receptor polypeptide based on the measured response (top pf page 4).
OR1A1  is identified as SEQ ID NO: 2 and has 100% identity with instant SEQ ID NO: 2. OR10A6 is identified as SEQ ID NO: 8 which has 100% sequence identity with instant Seq ID NO: 3. OR2W1 is identified as SEQ ID NO: 4 which has 100% sequence identity  with instant SEQ ID NO: 1 (page 5, 9th paragraph). The polypeptide has at least 80% or more, 90% or more or 95% or more or 99% or more sequence identity  with said receptors (instant claims 3-9, adjoining paragraph pages 5 to 6 and page 6). The receptor can be recombinant (page 7, second paragraph, instant claim 15). The response of the olfactory receptor to the test substance can be measured by a gene reporter assay or  calcium imaging (page 7, 5th paragraph, instant claim 16). The response is measured  in a test substance addition group compared to a non-addition group (e.g., the absence of the test substance; page  7, 7th paragraph). The test substance is selected if the test substance suppresses the olfactory receptor response by 60% or less (page 7, 8th paragraph). Figure 5 shows the degree of the fold increase in response to 3-methyl hex(2-en)oic acid (an acid test substance as in instant claim 6). The degree in fold increase is at least 5 times as in greater than 90% or greater than 120% (instant claim 1).
Claims  1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2012063241 A, as evidenced by Kato et al. (US 20130216492).
At the bottom of page 3 of the translation, JP 241 teaches a method of selecting a test substance for a Mugue fragrance material by adding  a test substance to any one or more of the olfactory receptor selected from the group consisting of OR10A6, OR2W1 (instant claims 3 and 4) and a polypeptide having 80% or more sequence identity with said amino acid sequence. Kato discloses the sequences for these receptors. Therefore, the sequences of OR10A6, OR2W1 meet the limitations of SEQ ID NOS: 3 and 1, respectively (instant claims 5-9). Measuring the response of the receptor to the test substance and based on the measured response selecting the test substance for the Mugue fragrance material. The odor is then evaluated by a sensory evaluation (e.g., sensorily; instant claim 17). The olfactory  receptor is naturally expressed or a expressed recombinantly (instant  claim 15). The test substance  is selected when the response of the olfactory receptor is twice than the response of the olfactory receptor to which the test substance is not added (pages 3-4; bridging).  An increase of the response (e.g., enhancement) by 200% is a specie that anticipates the claimed ranges of greater than 90% and greater than 120% (instant claims 1 and 2). The measurement is via a report assay (instant claim 16; top of page 4).  Figure 2 shows the response by relative increase of luminescence over zero (the absence of the test substance; instant claims 1, 2 and 10). Test substances include vanillin and  aldehydes (instant claim 6). The amino acid sequence of the receptor have 80% or more, 85% or more, 90% or more, 95% or more or 98% or more sequence identity with OR10A6, OR2W1 (instant claims 6-9).
Claims 1, 2 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yoshikawa et al. (US 10,738,101).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Yoshikawa teaches in claim 19 a method for selecting a substance that suppresses  a target  odor, comprising: 
(1) providing at least one or more types of olfactory receptor polypeptides that respond to a causative substance of the target odor; (2) expressing the one or more olfactory receptor polypeptides in a recombinant cell genetically engineered to express the one or more olfactory receptor polypeptides (instant claim 15); (3) adding a test substance, which is different from the causative substance of the target odor, to the recombinant cell of part (2) that expresses the at least one or more types of olfactory receptor polypeptides; (4) measuring the response of the one or more types of olfactory receptor polypeptides to the test substance; and (5) selecting a test substance that activates the response of any of the at least one or more types of olfactory receptor polypeptides as a substance that suppresses the target odor (instant claims 1 ad 2), wherein the target odor is a tobacco odor, and the at least one or more types of olfactory receptor polypeptides are at least one selected from the group consisting of a polypeptide consisting of an amino acid sequence as set forth in SEQ ID NO: 4, and a polypeptide having an identity of at least 90% to the amino acid sequence of SEQ ID NO:4 and that responds to a tobacco odor causative substance, or the target odor is a urine odor, and the at least one or more olfactory receptor polypeptides are at least one selected from the group consisting of a polypeptide consisting of an amino acid sequence as set forth in SEQ ID NO: 6, and a polypeptide having an identity of at least 90% to the amino acid sequence of SEQ ID NO:6 and that responds to a urine odor causative substance. Claim 20  discloses that the test compound is measured by ELISA, a reporter gene, calcium binding assay or via an electrophysiological method, as in instant claim 16. The method is performed  with the test substance not being added to the olfactory sensor in the presence of the odor (col. 12, lines 50-55; instant claims  1, 2 and 10).  The method further comprises uses the selected test substance for a sensory test (claim 22 of the patent; instant claim 17). When the response of the olfactory receptor in which the test substance has been added is increased as compared to a control group by 200% or 300% or more then the test substance is evaluated to be a substance that activates the response of the olfactory receptor (col. 12, line 61 to col. 13, line 7; instant claims 1 and 2 for the conditions of the selection response).

Claims 1, 2, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yoshikawa et al. (US 10585087).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Yoshikawa teaches in claim 1: a method for evaluating and/or selecting an agent for suppressing odors of sulfide compounds, the method comprising: adding a test substance and a sulfide compound to a cell expressing an olfactory receptor polypeptide, wherein the olfactory receptor polypeptide is at least one selected from the group consisting of (i) a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, and (ii) a polypeptide having an amino acid sequence identity of at least 95% to SEQ ID NO: 2; measuring the response of the olfactory receptor polypeptide to the sulfide compound; measuring the response of the olfactory receptor polypeptide to which the test substance is not added to the sulfide compound; and, identifying the test substance as a substance which suppresses the response of the olfactory receptor polypeptide to the sulfide compound, when the response of the olfactory receptor polypeptide to which the test substance is added to the sulfide compound is more suppressed than the response of the olfactory receptor polypeptide to which the test substance is not added to the sulfide compound (instant claims 1, 2 and 10). It is disclosed at claim 5 that the olfactory receptor polypeptide is expressed on a recombinant cell (instant claim 15). Claim 6 of the patent discloses that the measurement is made by  ELISA, a reporter gene, calcium binding assay or via an electrophysiological method, as in instant claim 16. A sensory test was performed in a single-blinded mode with ten evaluators (sensory testing; instant claim 17). Figure 5 shows suppression between 90% and 100% at a concentration of less than 5 µM (instant claim 1 where suppression is between 90% and 100% (alternative 2 of instant claim 1. As no restriction is given in instant claim 2 regarding suppression, any decrease in response meets the claim limitations for suppression. 
 
Claims 1-10 and 15-17  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kato et al. (US 9249453).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kato  teaches in claim 1 a method for identifying a malodor inhibitor comprising: adding a test substance and a malodor-causing substance to at least one olfactory receptor polypeptide selected from the group consisting of OR5P3, OR2W1, OR5K1, OR8H1, and a polypeptide that has 95% or more identity in amino acid sequence to any one of the aforementioned polypeptides; measuring the response of the olfactory receptor polypeptide to the malodor-causing substance; identifying, based on the measured response, a test substance that can suppress the response of the olfactory receptor; and selecting, as a malodor inhibitor, the test substance that suppresses the response of the olfactory receptor, wherein the malodor is a skatole odor, an indole odor, a fecal odor, or foul breath due to a skatole or indole odor (claims 1 and 2). Claim 5 of the patent teaches that the measurement is made in the absence of the test substance (instant claim 10). Claim 7  of the patent discloses that the measurement is made by a reporter gene  assay (instant claim 16). Claim 15 discloses that the olfactory receptor polypeptide is OR2W1 (claim 3). OR2W1 is SEQ ID NO: 2 which has 100% sequence identity with instant SEQ ID NO: 1 (instant claims 3-9). The olfactory response of the test substance addition group has been suppressed to 80% or less may be selected for the inhibitor (col. 6, lines 29-37). Thus, this is a comparison to an olfactory receptor that has not been exposed to the test substance (instant claim  10). Test substances include acids to include benzoic acid (a benzene and an acid), glyoxal (an aldehyde),  etc. (col. 7, lines 4-16). Figure 4 shows the suppression of the sensing of skatole in the presence of various test substances where substance 16 has at least a 90% reduction (instant claims 1 and 2 to a 90% to less than 100% suppression). The selected test substance from Example 4 were subjected to a test by panelists (a sensory test; instant claim 17). 
Claims 1, 2, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kato et al. (US 9233082).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kato teaches at claim 1 a  method for searching for a malodor inhibitor, comprising: adding a test substance and a malodor-causing substance to any one olfactory receptor selected from the group consisting of OR51E1, OR2W1, OR10A6, and OR51I2; measuring the response of the olfactory receptor to the malodor-causing substance by measuring the response of the olfactory receptor in the presence and absence of the test substance; identifying a test substance that suppresses the response of the olfactory receptor on the basis of the response that was measured in the presence and absence of the test substance; and selecting the identified test substance as a malodor inhibitor, wherein when the receptor is OR51E1, the malodor-causing substance is hexanoic acid, nonanoic acid or isovaleric acid, when the receptor is OR2W1, the malodor-causing substance is hexanoic acid or nonanoic acid, when the receptor is OR10A6, the malodor-causing substance is hexanoic acid or nonanoic acid, and when the receptor is OR51I2, the malodor-causing substance is hexanoic acid or isovaleric acid (instant claims 1 and 2, in part, 3 and 4). OR2W1 and OR10A6 are SEQ ID Nos 1 and 3, respectively (instant claims 6-9). Claim 8 of ‘Kato  teaches the olfactory receptor is recombinant (instant claim 15). Claim 10 of Kato teaches that the  test is carried out by a gene reporter assay (instant claim 16). Claim 11 of Kato of the patent teaches that the test substance is then evaluated sensorily (instant claim 17).
Alternatively,  the olfactory receptors can have sequence identity of 80% or more, 85% or more, 90% or more or 98% or more sequence identity with the sequences of the OR51E1, OR2W1, OR10A6, OR51I2, and OR51L1 receptors ([0045]; instant claims 6-8).	A control can be used in which the assay is carried out without the application of the test substance ([0055]; instant claim 10). If the response of the receptor in a test substance-added group is suppressed to 80% or less as compared with a control group then the substance can be selected as a control agent ([0055]). 
A test substance that is an aldehyde or alcohol (instant claim 6) was added to the olfactory receptor and the response was measured by a luciferase assay gene reporter assay (instant claim 16). Figures 1-3 show enhancement of the response in the presence of various acids (instant claim 6). The response of the recombinant OR2W1 and OR10A6 receptors (instant claim 15) to hexanoic acid is about 300 to 225%, respectively, compared to the absence of the acid test substance (instant claims 1 and 2 where the response shows enhancement when the response is greater than 90% and 120% compared to the absence of the test compound; instant claims 1, 2 and 10). The result is also statistically significant as can be seen by the non-overlapping error bars (instant claims 1 and 2 with respect to statistical significance).
Example 4 and Figure 4 shows the suppression of the cloned receptors when exposed to aldehydes in the presence of hexanoic acid. As can be seen in Figure 4 for the OR2W1 receptor, the aldehyde decreased the response of the receptor compared to the absence of the test aldehyde in the range of 90 to 99% at the concentration range about 3 to 4 µM. This meets the limitations of claim 1 with regard to suppression in the range of 90% to less than 100% response (second alternative). As no restriction is given in claim 2 regarding suppression, any decrease in response meets the claim limitations for suppression. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-202077 A in view of Kato et al. (US 20130216492).
The disclosure by JP 077 A is discussed supra.
JP 077 does not teach that the selected test substance is evaluated sensorily.
The disclosure by Kato is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the selected test substance from the olfactory receptor testing by a group of people using their senses. The ordinary artisan would have been motivated to do so because This is a confirmation that the selected test substance would be favorable to people for suppressing an odor. The ordinary artisan would have had a reasonable expectation that one could carry out a sensor test of the selected test substance suppressor because this is successfully accomplished by Kato.
Double Patenting
Claims 1, 2  and 15-17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and  15-22  of U.S. Patent No. 10738101 in view of Kato et al. (US 20130216492).
Claims where claims 1-3, 8, 10, 15, 16, 19 and 20 of ‘101 correspond to  instant claims 1 and 2 ( recombinant for instant claim 15). Claims 4, 11, 17 and 21 of ‘101 correspond in instant claim 16. Claims 5, 12, 18 and 22 correspond to instant claim 17. 
The claims of ‘101 do not teach the conditions for the selection based on the response of the olfactory receptor (claim 1 and 2).
The disclosure by Kato is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select at test substance when the degree of suppression is in the range of 90% to less than 100% of the response of the olfactory receptor in the absence of the test substance in the method of the claims of ‘101. The ordinary artisan would have been motivated to do so because the Kato teaches that this is a condition to select a test substance that suppresses an odor. The ordinary artisan would have had a reasonable expectation that one could select a test substance based on this criteria because Kato successfully accomplishes this.
Claims 1, 2, 10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 10,585,087 in view of Kato et al. (US 20130216492). 
Claim 1 of ‘087 teaches the following:  a method for evaluating and/or selecting an agent for suppressing odors of sulfide compounds, the method comprising: adding a test substance and a sulfide compound to a cell expressing an olfactory receptor polypeptide, wherein the olfactory receptor polypeptide is at least one selected from the group consisting of (i) a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, and (ii) a polypeptide having an amino acid sequence identity of at least 95% to SEQ ID NO: 2; measuring the response of the olfactory receptor polypeptide to the sulfide compound; measuring the response of the olfactory receptor polypeptide to which the test substance is not added to the sulfide compound; and, identifying the test substance as a substance which suppresses the response of the olfactory receptor polypeptide to the sulfide compound, when the response of the olfactory receptor polypeptide to which the test substance is added to the sulfide compound is more suppressed than the response of the olfactory receptor polypeptide to which the test substance is not added to the sulfide compound (instant claims 1, 2 and 10). It is disclosed at claim 5 that the olfactory receptor polypeptide is expressed on a recombinant cell (instant claim 15). Claim 6 of the patent discloses that the measurement is made by  ELISA, a reporter gene, calcium binding assay or via an electrophysiological method, as in instant claim 16.
The claims of ‘087 do not teach the conditions for the selection based on the response of the olfactory receptor (claim 1 and 2).
The disclosure by Kato is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select at test substance when the degree of suppression is in the range of 90% to less than 100% of the response of the olfactory receptor in the absence of the test substance in the method of the claims of ‘087. The ordinary artisan would have been motivated to do so because the Kato teaches that this is a condition to select a test substance that suppresses an odor. The ordinary artisan would have had a reasonable expectation that one could select a test substance based on this criteria because Kato successfully accomplishes this.

Claims 1-10, 15 and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9249453. 
Claim 1 of ‘453 teaches a method for identifying a malodor inhibitor comprising: adding a test substance and a malodor-causing substance to at least one olfactory receptor polypeptide selected from the group consisting of OR5P3, OR2W1, OR5K1, OR8H1, and a polypeptide that has 95% or more identity in amino acid sequence to any one of the aforementioned polypeptides; measuring the response of the olfactory receptor polypeptide to the malodor-causing substance; identifying, based on the measured response, a test substance that can suppress the response of the olfactory receptor; and selecting, as a malodor inhibitor, the test substance that suppresses the response of the olfactory receptor, wherein the malodor is a skatole odor, an indole odor, a fecal odor, or foul breath due to a skatole or indole odor (claims 1 and 2). Claim 5 of the patent teaches that the measurement is made in the absence of the test substance (instant claim 10). Claim 7  of the patent discloses that the measurement is made by a reporter gene  assay (instant claim 16). Claim 15 discloses that the olfactory receptor polypeptide is OR2W1 (claim 3). OR2W1 is SEQ ID NO: 2 which has 100% sequence identity with instant SEQ ID NO: 1 (instant claims 3-9). Claim 6 of ‘453 teaches that the test substance is selected as a suppressor of the malodor when the test substance suppresses the response of the olfactory receptor to 80% or less relative to the response of the olfactory receptor to which the test substance has not been added (instant claims 1, in part, and claim 2 where there is no a limitation on the condition for selecting a suppressor).
While ‘453 does not specifically teach the limitations that test substance is selected based on the olfactory response is suppressed by 90% to less than 100% as seen in claim 1 (second condition), one of ordinary skill in the art would recognize the selection of the test substance based on the degree of inhibition  is an optimizable variable dependent on the desired degree of suppression. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the degree of suppression, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The reference is silent regarding the characteristics of that the OR2W1 olfactory receptor is activated by being bound to the claimed test substances but meets the receptor is naturally activated by said substances  which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim 17 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9249453 in view of Kato et al. (US 20130216492).
The disclosure by the claims of ‘453  is discussed supra.
The claims of ‘453 do  not teach that the selected test substance is evaluated sensorily.
The disclosure by Kato is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the selected test substance of ‘453 from the olfactory receptor testing by a group of people using their senses. The ordinary artisan would have been motivated to do so because This is a confirmation that the selected test substance would be favorable to people for suppressing an odor. The ordinary artisan would have had a reasonable expectation that one could carry out a sensor test of the selected test substance suppressor because this is successfully accomplished by Kato.
Claims 1, 2, 10 and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 9233082. 
Claim 1 of ‘082 teaches  method for searching for a malodor inhibitor, comprising: adding a test substance and a malodor-causing substance to any one olfactory receptor selected from the group consisting of OR51E1, OR2W1, OR10A6, and OR51I2; measuring the response of the olfactory receptor to the malodor-causing substance by measuring the response of the olfactory receptor in the presence and absence of the test substance; identifying a test substance that suppresses the response of the olfactory receptor on the basis of the response that was measured in the presence and absence of the test substance; and selecting the identified test substance as a malodor inhibitor, wherein when the receptor is OR51E1, the malodor-causing substance is hexanoic acid, nonanoic acid or isovaleric acid, when the receptor is OR2W1, the malodor-causing substance is hexanoic acid or nonanoic acid, when the receptor is OR10A6, the malodor-causing substance is hexanoic acid or nonanoic acid, and when the receptor is OR51I2, the malodor-causing substance is hexanoic acid or isovaleric acid (instant claims 1 and 2, in part, 3 and 4). OR2W1 and OR10A6 are SEQ ID Nos 1 and 3, respectively (instant claims 6-9). Claim 8 of ‘082 teaches the olfactory receptor is recombinant (instant claim 15). Claim 10 teaches that the  test is carried out by a gene reporter assay (instant claim 16). Claim 11 of the patent teaches that the test substance is then evaluated sensorily (instant claim 17).
The claims of ‘082 do not teach the conditions for the selection based on the response of the olfactory receptor (claim 1 and 2).
The disclosure by Kato is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select at test substance when the degree of suppression is in the range of 90% to less than 100% of the response of the olfactory receptor in the absence of the test substance in the method of the claims of ‘082. The ordinary artisan would have been motivated to do so because the Kato teaches that this is a condition to select a test substance that suppresses an odor. The ordinary artisan would have had a reasonable expectation that one could select a test substance based on this criteria because Kato successfully accomplishes this.
The reference is silent regarding the characteristics of that the OR2W1 and OR10A6 olfactory receptors are activated by being bound to the claimed test substances but meets the receptor is naturally activated by said substances  which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653